Citation Nr: 0107291	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  99-13 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the termination of the veteran's nonservice-connected 
pension benefits effective January 1, 1997 was proper.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



REMAND

The veteran had verified active service from September 1990 
to August 1991, with additional unverified active service of 
6 years, 11 months, and 23 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Seattle, Washington.

A review of the record in this case discloses that the 
veteran was granted a permanent and total disability rating 
for pension purposes effective from December 11, 1996, the 
apparent date of receipt of his claim for benefits.  The 
following month, the veteran was notified that, beginning on 
January 1, 1997, he was entitled to a monthly payment of 
$707.  The effective date of the veteran's nonservice-
connected pension benefits was subsequently revised to 
August 27, 1996, based upon the actual date of receipt of his 
claim for pension benefits.

In correspondence of early September 1998, the veteran was 
informed that, based on information provided by the Social 
Security Administration, it had been determined that he was 
in receipt of benefits in the amount of $753.80 per month, 
for a total of $9,045.60 yearly, which was above the limit of 
$8,665 set for the continued payment of nonservice-connected 
pension benefits.  Accordingly, it was requested that the 
veteran provide the RO with a copy of his Social Security 
award letter, or, in the alternative, a statement from the 
Social Security Administration indicating the date and amount 
of his first payment, and the monthly amount of any benefit 
thereafter.  The requested documents were never received from 
the veteran.

In December 1998, the veteran was informed that his 
nonservice-connected pension benefits had been terminated 
effective January 1, 1997, based on the reported receipt of 
Social Security payments.  The veteran voiced his 
disagreement with that decision, and the current appeal 
ensued.

The Board notes that, in correspondence from the RO to the 
Social Security Administration dated in June 1999, it was 
requested that the Social Security Administration clarify the 
veteran's Social Security benefit, as well as the effective 
date of his Social Security award.  In particular, 
information was requested regarding the veteran's income from 
the Social Security Administration effective from August 27, 
1996.

In a VA Form 21-527 (Income-Net Worth and Employment 
Statement) dated in July 1999, the veteran himself indicated 
that his Social Security benefits began during the period 
from September to December 1996.  

Documents were also added to the record, apparently from the 
Social Security Administration, which indicate the veteran 
applied for and became eligible for Social Security benefits 
in August 1996.

However, the exact date of the veteran's initial receipt of 
Social Security benefits, and the amount of those benefits, 
is, at present, somewhat unclear.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and to give notification 
to a claimant as to what is required for a claim to be 
successful.  All provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001)

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
the original or a copy of the veteran's 
initial Social Security award letter, 
reflecting the amount of the veteran's 
first payment of Social Security benefits 
and the date on which that payment was 
issued.  Based upon the information 
received, the RO should again consider 
whether the veteran may be entitled to 
pensions benefits for the period prior to 
January 1, 1997.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters regarding 
the VCAA, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


